Citation Nr: 1421692	
Decision Date: 05/14/14    Archive Date: 05/21/14

DOCKET NO.  10-40 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether the Veteran filed a timely Substantive Appeal with a June 2008 rating decision that denied matters of entitlement to service connection for posttraumatic stress disorder, a back condition, a prostate condition, and polyneuropathy and did not find new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and pernicious anemia.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a back condition.

4.  Entitlement to service connection for a prostate condition.

5.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for diabetes mellitus, type II, and if so, whether service connection is warranted.

6.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for coronary artery disease, including as secondary to diabetes mellitus, type II, and if so, whether service connection is warranted.

7.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II, and if so, whether service connection is warranted.

8.  Whether new and material evidence has been submitted sufficient to reopen the issue of entitlement to service connection for pernicious anemia, including as secondary to diabetes mellitus, type II, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to October 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  In a June 2008 rating decision, the RO denied the Veteran's claims for entitlement to service connection for PTSD, a back condition, a prostate condition, and polyneuropathy and did not find new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and pernicious anemia.  In a June 2009 correspondence, the RO notified the Veteran that he had failed to submit a timely Substantive Appeal and that the decision as to the underlying issues was final.  

The Veteran had two Board hearings in Little Rock, Arkansas, on the issue of whether a timely Substantive Appeal was filed with the June 2008 rating decision, before two different Veterans Law Judges (VLJs).  The first hearing was held in February 2012 before Acting VLJ Michael J. Skaltsounis and the second hearing was held in August 2012, before VLJ Kathleen K. Gallagher.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the February 2012 and August 2012 hearings.  See 38 C.F.R. § 20.707 (2013).  Although the Veteran has not been afforded a hearing before the third VLJ with respect to this claim, the Board finds that remand for an additional hearing is not necessary because the claim is being allowed and does not result in prejudice to the Veteran.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013).

The Board notes that in his October 2007 formal claim, the Veteran claimed entitlement to service connection for peripheral neuropathy, and the RO later recharacterized the claim as entitlement to service connection for polyneuropathy, a less broad disability.  However, a claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits "by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86.  In light of this, the Board has recharacterized the issue on appeal to the more-general peripheral neuropathy.

The Veteran has raised the issues of entitlement to an earlier effective date for service connection for PTSD, diabetes mellitus, type II, and coronary artery disease, but these have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a back condition, a prostate condition, peripheral neuropathy, including as secondary to diabetes mellitus, type II, and pernicious anemia, including as secondary to diabetes mellitus, type II are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A June 2008 rating decision denied the Veteran's claims for entitlement to service connection for PTSD, a back condition, a prostate condition, and polyneuropathy and did not find new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and pernicious anemia.

2.  A Notice of Disagreement (NOD) with the denial was received by VA in June 2008; a second Notice of Disagreement, clarifying the issues to be appealed, was received in January 2009.

3.  A Statement of the Case (SOC) involving these matters was issued February 26, 2009;  the cover letter advised the Veteran that to perfect an appeal, he had to submit a Substantive Appeal within 60 days or within the remainder, if any, of the one-year period following the date of notification of the rating decision appealed.

4.  On May 28, 2009, the Veteran, through his private attorney, submitted correspondence indicating an intent to continue his appeal as to all of the issues noted in the January 2009 Notice of Disagreement and requesting an informal conference with a Decision Review Officer (DRO).

5.  In a June 24, 2009 letter, the RO notified the Veteran that he had failed to submit a timely Substantive Appeal and that the decision as to the underlying issues was final.

6.  In December 2009, the Veteran, through his attorney, again requested de novo review of his denied claims, as well as a personal hearing with a DRO.

7.  A September 2010 rating decision granted service connection for diabetes mellitus, type II, and assigned a 20 percent disability rating, effective May 20, 2010.

8.  A May 2011 rating decision granted service connection for coronary artery disease, and assigned a 10 percent disability rating, effective July 18, 2005, and a 60 percent disability rating, effective August 25, 2006; a September 1, 2011 rating decision granted an increased evaluation of 100 percent, effective March 31, 2011.

9.  A September 2011 rating decision granted service connection for PTSD, and assigned a 50 percent disability rating, effective December 30, 2009.

10.  In a February 2006 rating decision, the RO denied service connection for peripheral neuropathy and pernicious anemia; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received. 

11.  Evidence associated with the claims file since the February 2006 denial is not cumulative and redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims for entitlement to service connection for peripheral neuropathy and pernicious anemia.

CONCLUSIONS OF LAW

1.  The criteria for filing a timely Substantive Appeal of the June 2008 rating decision are met.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302, 20.305 (2013).

2.  The Board lacks jurisdiction over the issues of entitlement to service connection for PTSD, diabetes mellitus, type II, and coronary artery disease because those issues have been granted and rendered moot.  38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202 (2013).

3.  The February 2006 rating decision, in which the RO denied the Veteran's claims for entitlement to service connection for peripheral neuropathy and pernicious anemia, is final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

4.  As evidence pertinent to the claim for service connection for peripheral neuropathy received since the RO's February 2006 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

5.  As evidence pertinent to the claim for service connection for pernicious anemia received since the RO's February 2006 denial is new and material, the criteria for reopening the claim are met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Timeliness of Substantive Appeal

The Veteran alleges that his attorney's correspondence of May 28, 2009 should be accepted as a timely-filed Substantive Appeal.

An appeal consists of a timely filed NOD in writing, and after an SOC has been furnished, a timely filed Substantive Appeal.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2013).  A Substantive Appeal must be filed within sixty days after mailing of the SOC, or within the remainder of the one-year period from the mailing of notification of the determination being appealed.  38 C.F.R. § 20. 302 (2013).

A June 2008 rating decision denied the Veteran's claims for entitlement to service connection for PTSD, a back condition, a prostate condition, and polyneuropathy and did not find new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and pernicious anemia.  The Veteran filed a timely NOD in June 2008, and the RO issued an SOC on February 26, 2009.  The Veteran thus had until June 2009 to submit a timely Substantive Appeal.  See 38 C.F.R. § 20.302.  Therefore, in the event that the May 2009 correspondence can be construed as a Substantive Appeal, it would be timely.

As per VA regulation, a Substantive Appeal consists of a properly completed VA Form 9, "Appeal to Board of Veterans' Appeals," or correspondence containing the necessary information.  38 C.F.R. § 20.202.  If the SOC and any prior Supplemental Statements of the Case (SSOC) addressed several issues, the Substantive Appeal must either indicate that the appeal is being perfected as to all of those issues or must specifically identify the issues appealed.  The Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed.  To the extent feasible, the argument should be related to specific items in the SOC and any prior SSOC.  The Board will construe such arguments in a liberal manner for purposes of determining whether they raise issues on appeal, but the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination, or determinations, being appealed.  38 C.F.R. § 20.202. 

In the May 2009 correspondence, the Veteran's attorney wrote to VA requesting a complete copy of the Veteran's claims file.  The attorney included a copy of the Veteran's January 2009 NOD and stated that, "[i]n furtherance of [the Veteran's] NOD, I am also writing to request that his claims be reviewed de novo by a DRO, to include an informal conference . . . ."  In a subsequent October 2009 correspondence, the attorney asserted that her May 2009 letter constitutes the Veteran's Substantive Appeal, as it indicates the Veteran's continued appeal of the issues identified in the NOD and is a correspondence containing the necessary information under section 20.202.

Although the May 2009 correspondence does not specifically reference the February 2009 SOC, and in actuality specifically requests de novo review by a DRO, the Board finds that given a liberal reading, the correspondence qualifies as a Substantive Appeal.  The letter submitted, after the issuance of the SOC, reflects the Veteran's intention to continue the appeal of the issues denied by the RO.  Additionally, the attorney's inclusion of, and reference to, the claims included in the Veteran's January 2009 NOD clearly indicate that the appeal is being perfected as to all of the issues noted in that filing. 

Furthermore, although 38 C.F.R. 20.202 states that a Substantive Appeal should set out specific arguments relating to errors of fact or law made by the agency of original jurisdiction in reaching the determination, or determinations, being appealed, such specificity is advised rather than required.  The language that this "should" be included in the Substantive Appeal stands in contrast to stronger language from the same section stating that the Substantive Appeal "must" indicate which issues are being appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 44 (2009) (noting that in construing a statute, "we interpret words in their context and with a view to their place in the overall statutory scheme.") (citing Tyler v. Cain, 533 U.S. 656, 662 (2001)).  The Board thus finds that the attorney's failure to reference the SOC, or provide arguments regarding errors of fact or law made by the AOJ in that determination, is not fatal to the Veteran's continued appeal.

Based on the foregoing, the Board finds that the May 2009 correspondence represents an adequate Substantive Appeal, which was timely-filed within the one-year period following the June 2008 notification of the denial of the Veteran's claims.


II.  Jurisdiction over the Claims on the Merits

Since the Board has concluded that the Veteran timely perfected an appeal as to the issues of entitlement to service connection for PTSD, a back condition, and a prostate condition, and whether new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, peripheral neuropathy, and pernicious anemia, and if so, whether service connection is warranted, the Board has jurisdiction over those claims.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.200 (2013).

III.  Service Connection for PTSD, Diabetes Mellitus, Type II, 
and Coronary Artery Disease

The Veteran's claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and PTSD were granted in rating decisions issued by the RO in September 2010, May 2011, and September 2011, respectively.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 20.202 (2013).  Here, as a result of the RO's action, there no longer remains a case or controversy with respect to these issues.  Therefore, the Board lacks jurisdiction over these issues because they have been granted and rendered moot on appeal.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 19.7, 20.101, 20.200, 20.202.  Therefore, dismissal without prejudice is warranted.  

IV.  New and Material Evidence

In a February 2006 rating decision, the RO denied service connection for peripheral neuropathy and pernicious anemia; during the relevant appeal period, the Veteran did not submit a notice of disagreement and new and material evidence was not received.  The February 2006 rating decision is therefore final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2005).

The evidence of record for the February 2006 rating decision consisted of service treatment and personnel records, private treatment records and statements from the Veteran.  The basis for the RO's February 2006 denial on the merits regarding the issues of entitlement to service connection for peripheral neuropathy and pernicious anemia was that there was no diagnosis of either disability and both disabilities were being claimed as secondary to diabetes mellitus, type II, which was not then service-connected. 

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2013); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Additionally, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3  (1996).  Here, the last final denial of the claim is the RO's February 2006 rating decision.   

In a September 2010 rating decision, the RO granted the Veteran's claim for entitlement to service connection for diabetes mellitus, type II.  The prior RO denial was, in-part, based on the fact that diabetes mellitus, type II was not service-connected.  Therefore, the fact that the Veteran has been granted service connection for this disability is new evidence, is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claims.  Therefore it is new and material, and reopening the claims for service connection for peripheral neuropathy and pernicious anemia is warranted.


ORDER

The Veteran timely filed a Substantive Appeal with the June 2008 rating decision denying service connection service connection for PTSD, a back condition, a prostate condition, and polyneuropathy and which did not find new and material evidence sufficient to reopen claims for entitlement to service connection for diabetes mellitus, type II, coronary artery disease, and pernicious anemia.

The appeal as to the issue of entitlement to service connection for PTSD is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for diabetes mellitus, type II, and if so, whether service connection is warranted, is moot, and the issue is dismissed for lack of jurisdiction.

The appeal as to the issue of whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for coronary artery disease, including as secondary to diabetes mellitus, type II, and if so, whether service connection is warranted, is moot, and the issue is dismissed for lack of jurisdiction.

New and material evidence having been submitted, the claim for service connection for peripheral neuropathy, including as secondary to diabetes mellitus, type II, is reopened.

New and material evidence having been submitted, the claim for service connection for pernicious anemia, including as secondary to diabetes mellitus, type II, is reopened.


REMAND

The Veteran asserts that he is entitled to service connection for a back condition, a prostate condition, peripheral neuropathy, and pernicious anemia.  However, the Board finds that further development is needed prior to the adjudication of these issues.

DRO Hearing

In statements received in May 2009 and December 2009, the Veteran's attorney requested an informal conference with a DRO.  In the December 2009 correspondence, the Veteran's attorney also requested a DRO hearing regarding the Veteran's claims.  The Board observes that these statements were received while the claim was still under the jurisdiction of the RO.  Therefore, a remand is necessary to afford the Veteran a DRO hearing.  38 C.F.R. § 3.103(c)(1) (2013).

Corrective Notice

Although the Veteran received adequate notice regarding his other claims for entitlement to service connection, no notice was sent regarding the Veteran's claim to reopen the issue of entitlement to service connection for pernicious anemia, to include as secondary to diabetes mellitus, type II.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that in a claim to reopen a previously finally denied claim, appropriate notice under the Veterans Claims Assistance Act of 2000 (VCAA) must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

Despite the Veteran having actual notice of the elements needed to satisfy a claim for service connection on a direct and secondary basis, as well as the general meaning of new and material evidence, from the notice provided regarding the other claims, the Veteran has not been provided with the specific information required regarding what evidence is needed to substantiate the element or elements needed for service connection that were found insufficient in the February 2006 denial on the merits.  On remand, the AOJ should send the Veteran corrective notice which complies with the requirements of Kent. 

VA Examinations

The Veteran has not been afforded VA examination that addresses the nature and etiology of his claimed disabilities.  

First, the Veteran claims that he has a back condition relating to his service in the United States Air Force.  An April 2009 treatment record from the Central Arkansas Health Care System (HCS) includes an assessment of degenerative disc disease of the lumbar spine and notes left side radiculopathy.  An October 1968 service treatment record documents the Veteran's in-service complaint of back pain.  The Veteran also submitted a statement indicating that he strained his back in September 1969, while moving equipment at an Air Force base in Vietnam, and stating that he has had problems with his back several times since service.  There is thus evidence demonstrating a current back disability and an in-service event or injury, and indicating that the Veteran's current back disability may be related to military service.  As there is currently insufficient evidence for adjudication of this claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Second, the Veteran contends that he has a prostate condition related to Agent Orange exposure.  The Veteran's service-personnel records confirm that he was stationed in the Republic of Vietnam (RVN), and he has been verified to have served in RVN from October 16, 1968 to October 12, 1969.  Thus, he is presumed to have been exposed to herbicides.  38 C.F.R. § 3.307 (2013).  A September 2008 VA treatment record documents a "much enlarged" prostate.  As there is currently insufficient evidence for adjudication of this claim, a VA examination must be provided.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79.

Third, the Veteran also contends that he has peripheral neuropathy, secondary to his service-connected diabetes mellitus, type II.  He was provided with a VA examination for his diabetes mellitus, type II in June 2010, at which point he complained of pins and needles sensation and numbness over the left foot, present all the time, extending up to the ankle.  The examiner did not say one way or the other, however, whether these symptoms are due to a neuropathic disability.  As the Veteran's diabetes mellitus, type II, was subsequently service-connected, and there is currently insufficient evidence for adjudication of the claim for entitlement to service connection for peripheral neuropathy, a VA examination must be provided. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79. 

Finally, although the Veteran has also not been afforded a VA examination with respect to his claimed pernicious anemia, the current evidence of record does not demonstrate that the Veteran has had this disability, or symptoms potentially related to such disability, at any time during the relevant claim period.  Therefore, VA's duty to assist does not require the ordering of a VA examination at this juncture.  See McLendon, 20 Vet. App. 79.  This may change upon the inclusion of additional evidence in the claims file.

VA Treatment Records

Lastly, the Board notes that the most recent VA treatment records in the claims file are from March 2011.  As VA treatment records are constructively of record, and are potentially pertinent to the Veteran's remaining claims, any outstanding VA treatment records should be obtained and associated with the Veteran's VA claims file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013).  

Accordingly, the claims are REMANDED for the following action:

1.  Obtain any and all VA treatment records from March 2011 to the present from the Central Arkansas HCS.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Provide the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) concerning his petition to reopen his previously-denied claim for entitlement to service connection for pernicious anemia, including a description of the basis of the February 2006 RO denial, and including an explanation as to what constitutes "new" and "material" evidence in his case, as outlined in Kent v. Nicholson, 20 Vet. App. 1 (2006). 

3.  After completing the development above, schedule the Veteran for an examination with an appropriate VA medical professional to determine the nature and etiology of any back condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

Thereafter, the examiner must address the following: 

a.  Provide a diagnosis for each of the Veteran's currently-present back disorders.

b.  For any back disorder found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disorder 1) arose during service; 2) was aggravated by his military service; or 3) is otherwise related to his active military service.

For purposes of this analysis, 'aggravation' is defined as a permanent worsening of disability beyond that due to the natural disease process.

c.  If the Veteran's back condition is found to have predated service, the examiner should also state whether the condition clearly and unmistakably was not aggravated in service.

In responding to this question, the examiner must note that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service," unless the underlying condition, as contrasted with symptoms, has worsened.  For this question only, "aggravation in service" should be taken to mean a permanent worsening of disability beyond that due to the natural disease process during the period of active service.	

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

4.  After completing the development requested in numbers 1 and 2, schedule the Veteran for an examination to determine the nature and etiology of any current prostate condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then render a diagnosis for any prostate condition currently-present or active during the relevant claim period, from October 2007 to present.  For any and all prostate conditions found, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the prostate condition arose during service or is otherwise causally or etiologically related to any incident of service, to include exposure to Agent Orange.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

5.  After completing the development requested in numbers 1 and 2, schedule the Veteran for an examination to determine the nature and etiology of any currently-present neuropathic condition.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with this examination.  

The examiner should then render a diagnosis for any neuropathic condition currently-present or active during the relevant claim period, from October 2007 to present.  The examiner should specifically diagnose or rule out peripheral neuropathy.  

For any such disorder found, the examiner should address the following:

a.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathic condition arose during active service or is otherwise related to any incident of service, to include exposure to Agent Orange. 

If the examiner diagnoses peripheral neuropathy, he or she should also state whether it is at least as likely as not (50 percent or greater probability) that the Veteran's peripheral neuropathy arose within the one-year period following service.
 
The examiner is advised that the Veteran served on active duty from June 9, 1966 to October 13, 1969.  The one year-period following service ended October 13, 1970.

b.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathic condition was caused by the Veteran's diabetes mellitus, type II.  

c.  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's neuropathic condition was aggravated by the Veteran's diabetes mellitus, type II.
  
For purposes of this analysis, 'aggravation' is defined as a permanent worsening of the not service-connected disability beyond that due to the natural disease process.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

The examiner should include in the examination report the rationale for any opinion expressed.  However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  After completion of the above examinations, review the requested medical opinions to ensure they are responsive to, and in compliance with, the directives of this remand and if not, implement corrective procedures.  

7.  Thereafter, schedule the Veteran for a DRO hearing as requested in the Veteran's December 2009 correspondence.
 
8.  After completing the aforementioned directives, and conducting any further development deemed necessary, readjudicate the claims of entitlement to service connection for a back condition, a prostate condition, peripheral neuropathy, and pernicious anemia in light of all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





			
    KATHLEEN K. GALLAGHER	MICHAEL J. SKALTSOUNIS
	             Veterans Law Judge                                Acting Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
DENNIS F. CHIAPPETTA
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


